163 S.E.2d 788 (1968)
274 N.C. 436
STATE of North Carolina
v.
Otis LIPSCOMB.
No. 413.
Supreme Court of North Carolina.
October 30, 1968.
*789 Atty. Gen. T. Wade Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
Ira Julian, Winston-Salem, for defendant appellant.
PER CURIAM.
Upon a motion for judgment of nonsuit in a criminal prosecution, the evidence introduced by the State must be taken to be true and it must be interpreted in the light most favorable to the State. State v. Goines, 273 N.C. 509, 160 S.E.2d 469; State v. Cook, 273 N.C. 377, 160 S.E.2d 49; State v. Cutler, 271 N.C. 379, 156 S.E.2d 679. When so considered, the testimony of the witness Gaston is ample to support a finding of every element of the offense of first degree burglary. There was, therefore, no error in the denial of the defendant's motion for judgment of nonsuit.
Although this is the only ruling of the court assigned as error by the defendant, we have carefully considered the charge of the court to the jury and find therein no basis for the granting of a new trial. We find no error upon the face of the record. No objection appears upon the record to the admission of any evidence. The verdict of the jury is supported by the evidence and the judgment of the court is in accordance with the verdict.
No error.